

116 S3083 IS: Family Stability and Opportunity Vouchers Act of 2019
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3083IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Young (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize a new type of housing choice voucher to help achieve the goals of ending homelessness
			 among families with children, increasing housing opportunities, and
			 improving life outcomes of poor children.
	
 1.Short titleThis Act may be cited as the Family Stability and Opportunity Vouchers Act of 2019.
 2.Family stability and opportunity vouchersSection 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding at the end the following:
			
				(21)Family stability and opportunity vouchers
 (A)DefinitionsIn this paragraph: (i)The term area of concentrated poverty means a census tract in which the poverty rate is not less than 30 percent, as most recently determined by the Bureau of the Census.
 (ii)The term eligible family means a family that— (I)includes a pregnant woman or a child under the age of 6;
 (II)meets all applicable eligibility requirements under this subsection; and (III)is—
 (aa)homeless; (bb)unstably housed;
 (cc)living in an area of concentrated poverty; or (dd)at risk of displacement from an opportunity area for children or an area rapidly transitioning to become an opportunity area for children.
 (iii)The term homeless, with respect to a family, means the family would satisfy the definition of homeless children and youths (as defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)) but for the requirement to be a child or youth.
 (iv)The term opportunity area for children shall have the meaning given the term by the Secretary, using the best available, outcomes-based evidence.
 (v)The term unstably housed, with respect to a family, means a family who— (I)is at risk of losing temporary or permanent housing;
 (II)has moved not less than twice during the 12-month period ending on the date on which a public housing agency selects the family from a waiting list to receive assistance under this paragraph;
 (III)is living in a unit not accessible to a disabled family member; (IV)is fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, or stalking; or
 (V)is living in housing conditions that are dangerous or life-threatening. (B)Competitive award (i)In generalThe Secretary shall provide assistance to public housing agencies on a competitive basis to be used for—
 (I)incremental vouchers for eligible families; and (II)one-time additional fees for the cost to the public housing agencies of providing mobility-related services to eligible families.
 (ii)SelectionFor the second fiscal year in which the Secretary provides assistance under this paragraph, and each fiscal year thereafter, in selecting public housing agencies to receive assistance under this paragraph, the Secretary shall—
 (I)consider the performance of public housing agencies in implementing this paragraph; and (II)give preference to public housing agencies that partner with organizations that provide home visiting services, such as the services authorized under section 511 of the Social Security Act (42 U.S.C. 711) or locally funded initiatives, if those services are available in the service area of the public housing agency.
							(C)Services required to be offered to families receiving vouchers
 (i)In generalA public housing agency that receives assistance under this paragraph— (I)shall offer, to each eligible family that the agency selects to receive a voucher, mobility-related services to help the family move to an opportunity area for children with access to a high-performing school;
 (II)may not require an eligible family to participate in the mobility-related services described in subclause (I) as a condition of receipt of a voucher; and
 (III)shall adopt mobility-related policies, to be specified by the Secretary. (ii)Minimum assortment of services and policiesThe Secretary shall establish a minimum assortment of types of mobility-related services that a public housing agency shall offer, and mobility-related policies that a public housing agency shall adopt, under clause (i) based on promising practices and evidence of the effectiveness of the services and policies.
 (iii)Specific servicesThe types of mobility-related services required to be offered under clause (i)— (I)shall include a customized approach to enable a successful transition to opportunity areas for children; and
 (II)may include counseling and continued support for families. (iv)Opportunity areas for children; high-performing schoolsThe Secretary shall establish criteria for areas and schools to qualify as opportunity areas for children and high-performing schools, respectively.
 (v)Manner of providing servicesA public housing agency may provide mobility-related services as required under clause (i) directly or through a local partnership or contract.
						(D)Other requirements
 (i)TurnoverUpon turnover of a voucher issued by a public housing agency using assistance received under this paragraph, the public housing agency shall issue the voucher to another eligible family under this paragraph.
 (ii)Relation to other lawsNotwithstanding any other provision of law, with respect to a voucher authorized under this paragraph—
 (I)the Secretary may not waive any provision of this paragraph or subsection (r); and (II)subsection (b) of section 16 shall apply, except as provided under subsection (d) of that section.
							(E)Implementation
 (i)DefinitionsNot later than 180 days after the date of enactment of this paragraph, the Secretary shall publish a notice for public comment in the Federal Register that includes any definitions or other specifications required or authorized under this paragraph.
						(ii)Allocation of funding
 (I)Initial yearFor the first fiscal year for which amounts are appropriated to be provided to public housing agencies for incremental vouchers under this paragraph, the Secretary shall allocate the amounts to public housing agencies not later than 1 year after the date on which the amounts are appropriated.
 (II)Subsequent yearsFor any fiscal year after the fiscal year described in subclause (I), the Secretary shall allocate amounts to public housing agencies for incremental vouchers under this paragraph not later than 180 days after the date on which the amounts are appropriated.
 (F)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for each of fiscal years 2020 through 2024 such sums as may be necessary to provide assistance to public housing agencies under this paragraph to be used for—
 (i)100,000 incremental vouchers, as described in subparagraph (B)(i)(I); (ii)fees for the cost of administering the incremental vouchers described in subparagraph (B)(i)(I); and
 (iii)one-time additional fees for mobility-related services, as described in subparagraph (B)(i)(II)..